15‐3867‐cr                                                        
United States v. Powers 




                                      In the
              United States Court of Appeals
                           for the Second Circuit
                                                
 
 
                               AUGUST TERM 2016 
                                        
                                No. 15‐3867‐cr 
                                        
                           UNITED STATES OF AMERICA, 
                                    Appellee, 
 
                                        v. 
 
                             HEATH POWERS, 
                           Defendant‐ Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Northern District of New York  
                                             
 
                           ARGUED: NOVEMBER 9, 2016 
                           DECIDED: NOVEMBER 21, 2016 
                                             
 
Before: CABRANES, POOLER, and PARKER, Circuit Judges. 

                                                
      Defendant‐Appellant Heath Powers pleaded guilty to thirteen 
counts  of  child‐pornography‐related  offenses  and  now  appeals  his 
judgment  of  conviction,  challenging  (1)  the  factual  basis  supporting 
his plea as to one of the thirteen counts and (2) the reasonableness of 
his 480‐month (40‐year) sentence of imprisonment. The Government 
concedes  that  the  District  Court  (Mae  A.  D’Agostino,  Judge) 
committed  “plain  error”  by  accepting  Powers’s  plea  to  the  count 
challenged  on  appeal  and  that  Powers’s  conviction  as  to  that  count 
must  be  vacated,  but  argues  that  resentencing  is  unnecessary.  We 
disagree  with  the  Government  with  respect  to  the  appropriate 
remedy. Because the error below was a so‐called “conviction error,” 
de novo resentencing is required.   

      Accordingly,  we  REMAND  the  cause  to  the  District  Court 
with instruction to  vacate the erroneous count of conviction and for 
de novo resentencing. 

                                              

                           MOLLY CORBETT (Lisa A. Peebles, on the 
                           brief), Office of the Federal Public Defender 
                           for the Northern District of New York, 
                           Albany, NY. 

                           STEVEN D. CLYMER (Gwendolyn E. Carroll, 
                           on the brief), Assistant United States 
                           Attorneys, for Richard S. Hartunian, United 
                           States Attorney for the Northern District of 
                           New York, Syracuse, NY.            



                                       2 
                                              

PER CURIAM: 

      Defendant‐Appellant Heath Powers pleaded guilty to thirteen 
counts  of  child‐pornography‐related  offenses  and  now  appeals  his 
judgment  of  conviction,  challenging  (1)  the  factual  basis  supporting 
his plea as to one of the thirteen counts and (2) the reasonableness of 
his  480‐month  (forty‐year)  sentence  of  imprisonment.  The 
Government  concedes  that  the  District  Court  (Mae  A.  D’Agostino, 
Judge)  committed  “plain  error”  by  accepting  Powers’s  plea  to  the 
count  challenged  on  appeal  and  that  Powers’s  conviction  as  to  that 
count  must  be  vacated, but  argues  that  resentencing  is unnecessary. 
We  disagree  with  the  Government  with  respect  to  the  appropriate 
remedy. Because the error below was a so‐called “conviction error,” 
de novo resentencing is required.   

      Accordingly,  we  REMAND  the  cause  to  the  District  Court 
with instruction to  vacate the erroneous count of conviction and for 
de novo resentencing.  

                            BACKGROUND 

      While  working  as  a  babysitter,  Powers  took  sexually  explicit 
photos of, and engaged in sexual acts involving, a seven‐year‐old girl 
(“V‐1”).  On  August  4,  2014,  Powers  took  four  pornographic 
photographs  of  V‐1.  That  same  day,  Powers  connected  with  an 
undercover  FBI  agent  through  an  online  site  used  to  swap 
pornographic  pictures  of  children,  and  sent  all  four  images  to  the 




                                       3 
agent. On August 5, 2014, Powers took seven more photographs of V‐
1  and,  on  August  7,  2014,  sent  four  of  these  seven  to  the  same 
undercover  agent.  One  of  the  images  in  this  second  batch  was 
unique;  unlike  the  other  images  of  V‐1  (in  either  batch),  it  did  not 
focus  on  the  child’s  pubic  area  and  instead  “the  child’s  bare  chest 
[wa]s the focus of the image.” PSR ¶ 9(a).   

       On  August  10,  2014,  Powers  was  babysitting  when  law 
enforcement agents executed a search warrant at the home of V‐1. In 
the course of questioning, Powers admitted to taking sexually explicit 
photographs  of  V‐1,  to  distributing  them  online,  and  to  receiving 
pornographic images of other children. Powers provided his iPhone 
4 (and its passcode) to the agents, which revealed approximately 125 
photographs of V‐1 as well as other pornographic photos of children. 
In  a  search  of  Powers’  residence,  agents  found  other  electronic 
devices that contained more child pornography.  

       The  following  month,  a  federal  grand  jury  returned  an 
indictment  charging  Powers  with  eleven  counts  of  production  of 
child pornography (Counts One through Eleven, or “the production 
counts”),  in  violation  of  18  U.S.C.  §  2251(a),  (e);  one  count  of 
distribution of child pornography (Count Twelve), in violation of 18 
U.S.C.  §§  2252A(a)(1)(A)  [sic]1  and  (b)(1),  and  2256(8)(A);  and  one 



       1  As  the  parties  agree,  the  indictment  incorrectly  cited  the  statutory 
provision. It should have cited 18 U.S.C. § 2252A(a)(2)(A), not (a)(1)(A).  




                                          4 
count  of  possession  of  child  pornography  (Count  Thirteen),  in 
violation  of  18  U.S.C.  §§  2252A(a)(5)(B)  and  (b)(2),  and  2256(8)(A.). 
Although  it  is  not  necessarily  apparent  from  the  record  on  appeal 
which  image  corresponded  to  which  production  count,  the 
Government  submits  in  its  appellate  brief  that  Count  Six  had  as  its 
factual basis the production of the “bare chest” image.  

        On  June  2,  2015,  Powers  pleaded  guilty  to  all  counts  in  the 
indictment  without  a  plea  agreement.  On  November  19,  2015,  the 
District  Court  sentenced  Powers  to  a  below‐Guidelines  480‐month 
(forty‐year) term of imprisonment.2  

                                   DISCUSSION 

        The Government concedes that the District Court committed 
“plain error” by allowing Powers to plead guilty to a count for which 
there was no “factual basis for the plea.”3 Specifically, the image of V‐
1 that focused on her bare chest was not within the definition of 
“sexually explicit conduct” prohibited by 18 U.S.C. § 2251(a), and 
conduct relating to it cannot serve as a factual basis for a conviction 


         More specifically, the District Court sentenced Powers to 360 months on 
        2


each  of  the  production  counts,  to  run  concurrently;  120  months  on  Count  12,  to 
run consecutively to the production counts; and 120 months on Count 13, to run 
concurrently to Counts 1 through 12.  

         Fed. R. Crim. P. 11(b)(3). (“Before entering judgment on a guilty plea, the 
        3


court must determine that there is a factual basis for the plea.”) 




                                            5 
thereunder.4 We agree that Powers’s count of conviction related to 
that image, but only that image, must therefore be vacated. The 
principal issue on appeal is thus the appropriate remedy where only 
part of a conviction is subsequently overturned. 

        Our opinion in United States v. Rigas, 583 F.3d 108 (2d Cir. 
2009), aimed to settle that very question. Rigas sought to clarify 
United States v. Quintieri, 306 F.3d 1217 (2d Cir. 2002), which had held 
that the “default rule” to remedy a so‐called “conviction error”—as 
distinct from a so‐called “sentencing error”—is de novo resentencing. 
See Quintieri, 306 F.3d at 1228 & n.6. After considering Quintieri and 
its progeny, Rigas explained that Quintieri had “created a rule, not a 
guideline,” and to the extent it or prior cases were ambiguous, Rigas 
“resolve[d] any ambiguity” in favor of de novo resentencing following 
conviction errors.  Rigas, 583 F.3d at 117‐19.   




        4  18  U.S.C.  §  2251  prohibits  “employ[ing],  us[ing],  persuad[ing], 
induc[ing], entic[ing], or coerc[ing] any minor to engage in . . . with the intent that 
such minor engage in, any sexually explicit conduct for the purpose of producing 
any  visual  depiction  of  such  conduct  or  for  the  purpose  of  transmitting  a  live 
visual  depiction  of  such  conduct  . . . .”  18  U.S.C.  §  2256(2)(A)  defines  “sexually 
explicit  conduct”  to  be  “actual  or  simulated[]  (i)  sexual  intercourse,  including 
genital‐genital, oral‐genital, anal‐genital, or oral‐anal, whether between persons of 
the  same  or  opposite  sex;  (ii)  bestiality;  (iii)  masturbation;  (iv)  sadistic  or 
masochistic abuse; or (v) lascivious exhibition of the genitals or pubic area of any 
person.” 




                                             6 
        Subsequent  characterizations  of  the  rule  in  non‐precedential 
summary  orders  and  in  passing  dicta  in  published  opinions  have 
remained  somewhat  ambiguous,  however.  One  panel  read  Rigas, 
albeit only in a summary order, as having established an essentially 
uniform  rule.5  Other  panels,  likewise  in summary  orders  or  in  dicta, 
have continued to use, at least as a matter of linguistics, the “default 
rule”  formulation  of  Quintieri  when  mentioning  Rigas.6  Notably, 


        5  See  United  States  v.  Yepes‐Casas,  473  F.  App’x  90,  90‐91  (2d  Cir.  2012) 
(“[T]his Circuit’s recent precedent is unequivocal: any ‘conviction error’ requires a 
de novo re‐sentencing.”); see also United States v. Draper, 553 F.3d 174, 184 (2d Cir. 
2009)  (citing  Quintieri  and  stating  “because  we  are  reversing  the  witness 
retaliation convictions, de novo resentencing is required”). 

        6  See  United  States  v.  Weingarten,  713  F.3d  704,  711‐12  (2d  Cir.  2013) 
(describing  Rigas,  in  part,  as  having  held  that  “if  the  vacatur  of  a  count  of 
conviction  has  altered the  ‘factual mosaic  related  to’  the  remaining  counts”  then 
resentencing  is  required  (emphasis  added));  United  States  v.  Desnoyers,  708  F.3d 
378,  386–87  (2d  Cir.  2013)  (“Typically,  the  defendant  is  entitled  to  de  novo 
sentencing  when  the  court  of  appeals  reverses  a  conviction  because  a  change  in 
the  ‘constellation  of  offenses  of  conviction’  alters  the  ‘factual  mosaic  related  to 
those offenses.’” (quoting Rigas, 583 F.3d at 115) (emphasis added)); United States 
v. Mends, 412 F. App’x 370, 375 (2d Cir. 2011) (“This circuit has adopted a ‘default 
rule  that  resentencing  is  required  where  part  of  a  conviction  is  reversed  on 
appeal.’” (quoting Rigas, 583 F.3d at 117)); United States v. Capoccia, 354 F. App’x 
522,  523–24  (2d  Cir.  2009)  (summary  order)  (“Where  a  count  of  a  conviction  is 
overturned,  the  ordinary  procedure  is  to  remand  for  de  novo  resentencing.” 
(emphasis added)); see also United States v. Malki, 718 F.3d 178, 182 (2d Cir. 2013) 
(per curiam) (not citing Rigas and using the “default rule” formulation). 




                                              7 
however, applications of the rule, be it characterized as “default” or 
not,  are  almost  entirely  consistent.  No  case  cited  in  footnote  [six] 
permitted  a  district  judge,  following  partial  vacatur  of  a  conviction, 
simply to enter an amended judgment.  

       Indeed, it appears that only one post‐Rigas case has allowed a 
district judge to do so. See United States v. Moreno‐Montenegro, 553 F. 
App’x  29,  31–32  (2d  Cir.  2014).  That  summary  order  reasoned  as 
follows: 

       With  respect  to  the  appropriate  remedy,  Moreno‐
       Montenegro requests a remand for de novo resentencing, 
       contending  that  vacating  one  of  his  convictions 
       “‘effectively  undoes  the  entire  knot  of  calculation’ 
       underlying  the  original  sentencing.”  United  States  v. 
       Barresi,  361  F.3d  666,  672  (2d  Cir.  2004)  (quoting  United 
       States v. Quintieri, 306 F.3d 1217, 1228 (2d Cir. 2002)). We 
       disagree.  The  two  offenses  here  were  considered 
       together  throughout  the  proceedings  below,  and  the 
       district  court  ultimately  imposed  identical  concurrent 
       sentences for both counts. Moreover, as explained below, 
       we  find  no  other  error  in  the  defendantʹs  sentencing.  In 
       accordance  with  our  practice  in  such  circumstances,  we 
       accordingly will remand with instructions for the district 
       court  to  vacate  the  conviction  on  one  of  the  two  counts 
       and  to  enter  an  amended  judgment.  See,  e.g.,  United 
       States v. Miller, 116 F.3d 641, 685 (2d Cir. 1997). 




                                       8 
Id. at 32 (emphasis added).  

        The  Government  relies  heavily  upon  Moreno‐Montenegro 
here—and,  it  appears,  elsewhere7—in  arguing  that  resentencing  is 
unnecessary.  That reliance  is misplaced.  The  “practice”  identified  in 
Moreno‐Montenegro  is  appropriate  only  when  the  defendant  has 
already  received,  as  his  or  her  sentence  on  an  upheld  count  of 
conviction,  a  mandatory  minimum  sentence.  Those  were  the 
circumstances  in  Miller,  to  which  Moreno‐Montenegro  attributes  “our 
practice,”  and  in  the  other  case  upon  which  the  Government  here 
relies,  Burrell  v.  United  States,  467  F.3d  160  (2d  Cir.  2006).8  Such 


        7 In other cases, it appears, the government similarly relies on this case. See 
Brief for United States, United States v. Rosario, 652 F. App’x 38 (2d Cir. 2016) (No. 
15‐1305),  2015  WL  6777675,  at  *47‐48;  Brief  for  United  States,  United  States  v. 
Santiago, No. 14‐2203 (2d Cir. Feb. 22, 2016), 2016 WL 727005, at *38‐39; Brief for 
United  States,  United  States  v.  Palmer,  No.  15‐3006  (D.C.  Cir.  Aug.  5,  2016),  2016 
WL 4158243, at *27 n.12.  

        8 In fact, both cases involved the dismissal of a conspiracy count, under the 
Double Jeopardy Clause, as a lesser‐included offense of engaging in a continuing 
criminal enterprise (or “CCE”).  See Miller, 116 F.3d at 651 (remanding solely for 
dismissal of a conspiracy count where the defendant “was convicted on one count 
of engaging in a continuing criminal enterprise, in violation of 21 U.S.C. §§ 848(a) 
and 848(b)(1)(A) (1994),” which mandated a life sentence); Burrell, 467 F.3d at 162 
(“The  record  reveals  that,  at  the  time  Burrell  was  sentenced,  the  Sentencing 
Guidelines  required  the  district  court  to  impose  a  sentence  of  life  imprisonment 
for  the  CCE  conviction  alone  regardless  of  Burrell’s  conspiracy  conviction  given 
his  adjusted  offense  level  of  44  on  the  CCE  count.”).  Perhaps  for  this  reason, 




                                              9 
circumstances—in which a district court’s amending its judgment of 
conviction  is,  by  force  of  law,  “strictly  ministerial”9—constitute  the 
only  viable  exception  to  the  rule  set  forth  in  Rigas.  And  as  a  non‐
precedential  summary  order,  Moreno‐Montenegro  is  without  force  to 
suggest otherwise.  

        Here,  Powers  was  not  given  a  mandatory  minimum  sentence 
for  any  of  the  twelve  non‐deficient  counts  of  conviction.  
Accordingly, Rigas controls and de novo resentencing is required.10 In 
light  of  that,  we  do  not  reach  Powers’s  challenge  to  the  substantive 
reasonableness of his current sentence. 

                                  CONCLUSION 

        For  the  reasons  stated  above,  we  REMAND  the  cause  to  the 
District  Court  with  instruction  to  vacate  the  erroneous  count  of 
conviction and for de novo resentencing.   




Powers  attempts  to  distinguish  Moreno‐Montenegro  as  a  Double  Jeopardy  Clause 
case,  but  we  find  no  principle  of  law  or  logic  that  would  support  treating  a 
conviction error that arises under the Double Jeopardy Clause as different from all 
other conviction errors.  

         Burrell, 467 F.3d  at 166 & n.4. 
        9




           That process need not be overly cumbersome. See Desnoyers, 708 F.3d at 
        10

386–87; Rigas, 583 F.3d at 119‐21. 




                                             10 
 1   POOLER, Circuit Judge: 

 2         While we express no view on the substantive reasonableness of Powers’ 

 3   sentence, I write separately in order to call the district court’s attention to the 

 4   need to, as always, give appropriate weight to all of the Section 3553(a) factors on 

 5   de novo resentencing. See United States v. Dorvee, 616 F.3d 174, 183‐84 (2d Cir. 

 6   2010) (suggesting the district court gave too much weight to the ‘need to protect 

 7   the public’ factor in sentencing an individual for distribution of child 

 8   pornography where the court noted that an individual who repeatedly had sex 

 9   with a child would have faced a far more lenient sentence).  

10         Accordingly, I respectfully concur. 




                                                1